O’Gorman, J.
Hugh Williamson’s title to all the premises in question is not disputed, and there is no reason to doubt that his title was absolute and unqualified. No conveyance from him to the Apthorpe’s heirs has been proved, and the contention that such a conveyance must be presumed cannot prevail. The deeds in which the Apthorpe heirs joined were intended only as confirmatory deeds so as to operate by way of estoppel against claims that might thereafter be made by them or their descendants. If, therefore, the deeds in question were held to exclude the center of Apthorpe’s. lane, it would follow that the title to the roadbed is still in Hugh Williamson or his heirs and not in the claimant defendants. I am of the opinion, however, that the conveyances carried the grant in each instance to the center of the road. The presumption is that a conveyance of land bounded by an existing street or road carries the fee to the center, and in ease of ambiguity the *598construction most favorable, to the grantee must be adopted. Matter of Ladue, 118 N. Y. 213. Nothing short of express words explicitly excluding the highway can have the effect of limiting the grant to the margin. Am. & Eng. Ency. Law (2d ed.), 809; Matter of Mayor, 20 App. Div. 404; affd., 155 N. Y. 638; Potter v. Boyce, 73 App. Div. 383. The lots in question were sold by reference to a map, and the recital in the confirmatory deeds of a purpose to dispose of the entire estate clearly establishes that the conveyances extended to the center line of the abutting lane. Bissell v. N. Y. C. R. R. Co., 23 N. Y. 61. In none of the descriptions is reference made to the side of the road. The words “ Beginning at. a stake by the fence on the cross road,” considered with the remainder of the description, do not necessarily indicate an intention to confine the grant to the side of the roadway. I find nothing in the deeds' in question sufficient to overcome the presumption against the grantor’s intending to reserve the title to the soil of the highway, and I conclude that the defendants, other than the defendant Van Winkle, have no interest in or title to any part of the premises in question. Let a judgment be entered accordingly. The motion to set aside the findings of the jury and for a new trial is denied, with costs.
Judgment accordingly.